DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on May 3rd 2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21-23, 25-27, 29, 30 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiner et al. (EP 3 135 213; “Zeiner”)
Regarding claim 21, Zeiner discloses a buttress application system (200) comprising:
(a) an end effector (40) for a surgical stapler (10), wherein the end effector
(40) comprises:
(i) a first jaw (60) having a first stapling surface (65), and
(ii) a second jaw (70) having a second stapling surface (73)
configured to cooperate with the first stapling surface (65) to clamp
and staple tissue (para. [0018]), wherein one of the first jaw (60) or
the second jaw has a distal end with a curved tip that curves toward
the other of the first jaw or the second jaw (70; Fig. 3);
(b) a pair of buttress assemblies (100, 110) configured to selectively adhere
to the first (65) and second stapling surfaces (73) of the end effector (40;
para. [0033]); and
(c) a buttress applier cartridge (200) configured to selectively retain the pair
of buttress assemblies (100, 110) and apply the pair of buttress assemblies
(100, 110) to the end effector (40; para. [0042]), wherein the buttress
applier cartridge (200) comprises:
(i) a housing (210, 218) defining a gap extending longitudinally,
wherein the gap is open at a proximal end and configured to receive
the end effector (Figs. 7, 16B),
(ii) a platform (220) extending longitudinally and operatively connected to the housing (210, 218; Fig. 7), wherein the platform (220) is configured to support the pair of buttress assemblies (100, 110) thereon (Fig. 8), and
(iii) an opening that extends transversely from a first side of the 
platform (220) to a second side of the platform (220) opposite the
first side of the platform (22; Fig. 7 depicts the U-shaped
opening), wherein the opening is configured to receive the curved tip
of the end effector (40) when the end effector (70) is clamped onto
the platform (70).
Regarding claim 22, Zeiner discloses wherein the platform (220) is
Compressible (para. [0044]).
Regarding claim 23, Zeiner discloses wherein the platform (220) includes a taper from a distal platform portion towards a proximal platform portion (Fig. 8).
Regarding claim 25, Zeiner discloses wherein the one or more alignment features (252) are configured to align the end effector (40) with the pair of buttress assemblies (100, 110) when clamping the end effector (40) on the platform (220; para. [0049]).
Regarding claim 26, Zeiner discloses wherein the one or more alignment features (252) are located on an edge of the opening (Figs. 7, 8).
Regarding claim 27, Zeiner discloses wherein the gap is configured to accommodate the end effector (40; Fig. 16B), wherein the gap comprises a distal end defined by a pair of lateral sides, wherein the one or more alignment features (252) are located on the pair of lateral sides (Fig. 7).
Regarding claim 29, Zeiner discloses wherein the one or more alignment features (252) are formed with or connected with the housing (210, 218; Fig. 7).
Regarding claim 30, Zeiner discloses wherein the one or more alignment features (252) comprises a pair of resiliently biased self-centering lateral arms (para. [0049]).
Regarding claim 33, Zeiner discloses wherein the opening is partially defined by the housing (210, 218).
Regarding claim 34, Zeiner discloses wherein the opening is partially defined by the platform (220; Fig. 7).
Regarding claim 35, Zeiner discloses wherein an adhesive selectively attaches the pair of buttress assemblies (100, 110) to the end effector (40; para. [0033]).
Allowable Subject Matter
6.	Claims 36-40 are allowed.
Regarding claim 36, Zeiner et al. (EP 3 135 213; “Zeiner”) is the most relevant prior art.
Zeiner discloses a buttress application system (200) comprising:
(a) an end effector (40) for a surgical stapler (10), wherein the end effector
(40) comprises:
(i) a first jaw (60) having a first stapling surface (65), and
(ii) a second jaw (70) having a second stapling surface (73)
configured to cooperate with the first stapling surface (65) to clamp
and staple tissue (para. [0018]), wherein one of the first jaw (60) or
the second jaw has a distal end with a curved tip that curves toward
the other of the first jaw or the second jaw (70; Fig. 3);
(b) a buttress applier cartridge (200) comprising:
(i) a housing assembly (210, 218) defining an upper gap and a lower gap extending in a longitudinal direction, wherein the upper and lower gaps are configured to receive the first (60) and second jaws (70) of the end effector (Figs. 7, 16B),
(ii) a platform (220) extending longitudinally from a proximal platform portion to a distal platform portion and operatively connected to the housing assembly (210, 218; Fig. 7), 
(iii) an opening that extends transversely from a first side (left side in
Fig. 7) of the housing assembly (210, 218) and the platform to a
second side (right side in Fig. 7) of the housing assembly (210,
218) and the platform that is opposite the first side of the housing assembly (210, 218) and the platform (220), wherein the opening is sized and configured to receive the curved tip of the end effector (40) allowing at least a portion of the curved tip to extend from the first side of the housing assembly (210, 218) and the platform (220) to the second side of the housing assembly (210, 218) and the platform (220; Fig. 16B); and 
(iv) an alignment feature (252), and
(c) a buttress assembly (100, 110) supported by the platform of the buttress applier cartridge, wherein the buttress assembly comprises:
(i) a buttress body (102, 112), and
(ii) an adhesive (104, 114) located on a surface of the buttress body (102, 112), wherein the adhesive (102, 112) is configured to selectively adhere the buttress assembly (102, 112; Fig. 4) to one of the first jaw (60) or the second jaw (70) of the end effector (40) when the end effector (40) is clamped onto the platform (220).
Zeiner fails to disclose configured to guide the curved tip of the end effector during clamping of the end effector on the platform so that the end effector is substantially centered along its longitudinal length relative to the platform.
Regarding claim 40, Zeiner discloses a buttress application system (200) comprising:
(a) an end effector (40) for a surgical stapler (10), wherein the end effector
(40) comprises:
(i) a first jaw (60), and
(ii) a second jaw (70) configured to cooperate with the first jaw (60)
to clamp and staple tissue, wherein the first jaw (60) or the second
jaw has a distal end with a curved tip that curves toward the other of
the first jaw or the second jaw (70; Fig. 3); and
(b) a buttress applier cartridge (200) configured to retain one or more buttress assemblies (100, 110), wherein the buttress applier cartridge (200) is further configured to apply the one or more buttress assemblies (100, 110) to a select one or more first jaw (60) and the second jaw (70) of the end effector (40; para. [0042]), wherein the buttress applier cartridge (200) comprises:
(i) a housing (210, 218) defining a gap extending in a longitudinal direction such that the gap is configured to receive the end effector (Figs. 7, 16B), wherein the gap includes a distal gap portion configured to accommodate the curved tip (Fig. 16B);
(ii) a platform (220) extending longitudinally and operatively connected to the housing (210, 218; Fig. 7), wherein the platform (220) is configured to support the pair of buttress assemblies (100, 110) thereon (Fig. 8), and
	Zeiner fails to disclose the distal platform thickness being greater than the proximal platform thickness.

7.	Claims 24, 28, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 24, Zeiner discloses one or more alignment features (252).
Zeiner fails to disclose one or more alignment features configured to guide the curved tip of the end effector (40) to align the end effector with the pair of buttress assemblies configured to be supported on the platform.
Regarding claim 28, Zeiner discloses the one more alignment features (252).
Zeiner fails to disclose wherein the one or more alignment features comprise a proximal to distal non-linear decrease in spacing.
Regarding claim 31, Zeiner discloses wherein the one or more alignment features (252) comprise a tapered surface that is configured to contact a tapered side of the curved tip of the end effector as the end effector is clamped onto the platform.
Regarding claim 32, Zeiner discloses the alignments features (252).
Zeiner fails to disclose wherein the tapered surface of the alignment features extends proximally to distally.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731